Title: To Benjamin Franklin from Nicolas Fouquet, 2 August 1780
From: Fouquet, Nicolas
To: Franklin, Benjamin


2 aout 1780.
Le Sieur fouquet a lhonneur de remettre à Son Excellence Monsieur francklin un memoire quil le Suplie dadresser aux Etats unis de l’amerique. Il a pour objet de demander une gratîffication de 1500 l.t. pour indemnité les depenses que le S. fouquet a été obligé de faire pour repasser En france ayant été forcé de quitter la fregate la Consideration lors de relache à la martinique et n’ayant pû obtenir Son passage Sur la fregate l’aurore Suivant les certifficats qu’ils joint a son memoire.
Le S. fouquet Espere que Monsieur francklin qui a pris Connoissance des temoignages authentiques de satisfaction qui lui ont été donnés par les Etats voudra bien appuyer Son mémoire aupres d’Eux de sa recommandation et faire part à mm. les Regisseurs généraux des poudres de france de la reponse quil recevera.
 
Endorsed: M. Fouquet’s Memoire
